Opinion bt
Henderson, J.,
The Act of April 18,1874, P. L. 74, authorizing an appeal from an order of the court of common pleas refusing judgment for want of a sufficient affidavit of defense is applicable to clear cases only. It was not intended to impose on the appellate court the duty of drawing fine distinctions and to reach conclusions by subtle processes of reasoning. An affidavit of defense should set forth facts sufficient to make out a good defense prima facie. The purpose of filing it is to prevent summary judgment, and where its terms set forth to reasonable understanding matters which if true would constitute a defense it is sufficient. Criticism should not be so rigorous as to make the preparation of an affidavit of defense difficult on a sufficient state of facts. The specific denial of the material averments of the declaration is sufficient though it be open to criticism in some respects. *405We agree with, the learned judge of the court below that this was not a case for judgment for want of a sufficient affidavit of defense. The averment of payment with the return of the pledge given by the defendant raises a prima facie defense on which the case should go to the jury where the facts may be developed and the merits of the controversy determined.
The order is affirmed.